
	

113 SRES 31 ATS: Celebrating Black History Month.
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 31
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mrs. Gillibrand (for
			 herself, Ms. Mikulski,
			 Mr. Franken, Ms. Landrieu, Mrs.
			 Boxer, Mr. Cardin,
			 Mr. Whitehouse, Mr. Cochran, Mr.
			 Levin, Mr. Menendez,
			 Mr. Lautenberg, Mr. Coons, Mr.
			 Schatz, Mr. Begich,
			 Mr. Manchin, Mrs. Hagan, Mrs.
			 Shaheen, Mr. Casey,
			 Mr. Brown, Mr.
			 Wicker, Mr. Udall of
			 Colorado, Mr. Nelson,
			 Mr. Schumer, Mr. Pryor, Ms.
			 Cantwell, Mr. Portman,
			 Mr. Isakson, Mr. Wyden, Mr.
			 Warner, Mr. Merkley,
			 Mr. Durbin, Mrs. McCaskill, Ms.
			 Stabenow, Mrs. Feinstein,
			 Mr. Cowan, and Mr. Reed) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Celebrating Black History
		  Month.
	
	
		Whereas, in 1776, the United States of America was
			 imagined, as stated in the Declaration of Independence, as a new nation
			 dedicated to the proposition that “all men are created equal, that they are
			 endowed by their creator with certain unalienable rights, that among these are
			 life, liberty, and the pursuit of happiness”;
		Whereas, on November 19, 1863, President Abraham Lincoln,
			 in reference to the Declaration of Independence, stated, Four score and
			 seven years ago our fathers brought forth, upon this continent, a new nation,
			 conceived in liberty, and dedicated to the proposition that all men are created
			 equal.;
		Whereas the history of the United States includes
			 injustices and the denial of basic, fundamental rights at odds with the words
			 of the founders of the United States and the sacrifices commemorated at
			 Gettysburg, Pennsylvania;
		Whereas the injustices committed in the United States
			 include approximately 250 years of slavery, 100 years of lynchings, denial of
			 both fundamental human and civil rights, and withholding of the basic rights of
			 citizenship;
		Whereas inequalities and injustices in our society still
			 exist today;
		Whereas Sojourner Truth, Frederick Douglass, Harriet
			 Tubman, W.E.B. Dubois, Booker T. Washington, Charles Hamilton Houston, the
			 Tuskegee Airmen, Lena Horne, Ralph Bunche, Jackie Robinson, Constance Baker
			 Motley, James Baldwin, Dorothy Height, Thurgood Marshall, and Shirley Chisholm
			 each lived a life of incandescent greatness while many African Americans lived,
			 toiled, and died in obscurity, never achieving the recognition they deserved,
			 but paved the way for future generations to succeed;
		Whereas many African-American men and women worked against
			 racism to achieve success, such as James Beckwourth, Bill Pickett, Colonel
			 Allen Allensworth, Clara Brown, and many others who were pivotal in the
			 exploration and westward expansion of the United States;
		Whereas pioneers such as David Dinkins, Mae Jemison,
			 Arthur Ashe, Oprah Winfrey, James Earl Jones, Clarence Thomas, Ursula Burns,
			 Alice Walker, Ronald Brown, Alexis Herman, Kenneth Chenault, and Magic Johnson
			 have all served as positive beneficiaries of our forefathers and as great role
			 models and leaders for future generations;
		Whereas, on November 4, 2008, and again on November 6,
			 2012, the people of the United States elected an African-American man, Barack
			 Obama, as President of the United States, and African Americans continue to
			 serve the United States at the highest levels of the government and Armed
			 Forces;
		Whereas Carter G. Woodson, the Father of Black
			 History, stated, We have a wonderful history behind us. . . . 
			 If you are unable to demonstrate to the world that you have this record, the
			 world will say to you, You are not worthy to enjoy the blessings of
			 democracy or anything else.;
		Whereas Black History Month, celebrated during the month
			 of February, dates back to 1926 when Carter G. Woodson set aside a special
			 period of time in February to recognize the heritage and achievement of black
			 Americans;
		Whereas, on February 22, 2012, President Barack Obama and
			 First Lady Michelle Obama, along with former First Lady Laura Bush, celebrated
			 the groundbreaking of the National Museum of African American History and
			 Culture on the National Mall in Washington, D.C.;
		Whereas Hiram Rhodes Revels, Blanche Kelso Bruce, Edward
			 William Brooke, Carol Moseley Braun, Barack Obama, and Roland Burris have all
			 served as African-American firsts in the exclusive body known as the United
			 States Senate; and
		Whereas, on January 2, 2013, Tim Scott became the first
			 African American to serve as Senator of South Carolina, and on February 7,
			 2013, William Mo Cowan became the first African American to
			 represent Massachusetts in the Senate since 1978: Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges that
			 all of the people of the United States are the recipients of the wealth of
			 history given to us by black culture;
			(2)recognizes the
			 importance of Black History Month as an opportunity to reflect on the complex
			 history of the United States, while remaining hopeful and confident about the
			 path that lies ahead;
			(3)acknowledges the
			 significance of Black History Month as an important opportunity to recognize
			 the tremendous contributions of African Americans to the history of the United
			 States;
			(4)encourages the
			 celebration of Black History Month to provide a continuing opportunity for all
			 people in the United States to learn from the past and to understand the
			 experiences that have shaped the United States;
			(5)remembers the
			 injustices that African Americans have endured and commends the
			 African-American community for overcoming those injustices and changing the
			 course and nature of history by forging the fight for equality; and
			(6)agrees that while
			 the United States began in division, the United States must now move forward
			 with purpose, united tirelessly as one Nation, indivisible, with liberty and
			 justice for all, and honor the contribution of all pioneers who help ensure the
			 legacy of these great United States.
			
